Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 1 of 41 PageID #: 3529




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  ROSE ANN PAGUIRIGAN, individually and
  on behalf of all others similarly situated,                     :

                                     Plaintiff,                  :    1:17 Civ. 1302 (NG) (JO)

                            -vs-                                 :

  PROMPT NURSING EMPLOYMENT AGENCY                               :
  LLC d/b/a SENTOSA SERVICES,
  SENTOSACARE LLC, SENTOSA NURSING                               :
  RECRUITMENT AGENCY, BENJAMIN LANDA,
  BENT PHILIPSON, BERISH RUBENSTEIN a/k/a                        :
  BARRY RUBENSTEIN, FRANCIS LUYUN,
  GOLDEN GATE REHABILITATION & HEALTH                            :
  CARE CENTER LLC, and SPRING CREEK
  REHABILITATION AND NURSING CENTER,                             :

                                      Defendants.                 :
  ----------------------------------------------------------------X



                      PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT
                     OF HER CROSS-MOTION FOR SUMMARY JUDGMENT
                           AND IN OPPOSITION TO DEFENDANTS’
                            MOTION FOR SUMMARY JUDGMENT




                                                               THE HOWLEY LAW FIRM P.C.
                                                               John Howley
                                                               Leandro B. Lachica
                                                               350 Fifth Avenue, 59th Floor
                                                               New York, New York 10118
                                                               (212) 601-2728

                                                               Attorneys for Plaintiff
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 2 of 41 PageID #: 3530




                                    Table of Contents

  Statement of Undisputed Facts………………………………………………………………..…..1

     A. Golden Gate Submitted a Visa Application as the Proposed Employer…………………..1

     B. The Contract Required Payment of a “Base Salary”
        at the “Prevailing Wage” for the “Geographic Area”……………………………………..2

     C. The Contract Termination Fee and Confession of Judgment
        Were Designed “to Secure Employee’s Performance”………………………………..…..3

     D. Defendants Acknowledged the Costs for Visa Sponsorship,
        Transportation to the United States, and Miscellaneous Fees………………………...…..3

     E. Defendants Pursued Abusive Legal Actions Against Filipino Nurses………………..…..4

  Argument……………………………………………………………………………………...…..5

  Point I
  The Contract Termination Fee is an Unenforceable Penalty………………………………….…..6

     A. The Employer’s Actual Damages Were Readily Ascertainable…………………………..7

        1. The Employer’s recruiting costs were not difficult to determine……………………..8

        2. The Employer’s visa and travel costs were not difficult to determine………………..8

        3. The Employer’s temporary housing costs were not difficult to determine………..…..9

        4. The Employer’s training and orientation costs were agreed in advance………….…..9

     B. The Contract Termination Fee Was Intended
        “to Secure Employee’s Performance”………………………………………………...…..9

     C. Defendants’ Proposed Expert Report on “Actual Damages” is Inadmissible……….…..10

        1. Kupka Has No Evidentiary Basis for His Opinion
           that the Employer Incurred “Direct Recruitment Costs”………………………...…..12

              a. Kupka’s factual assumptions are contrary to defendants’ admissions…...…..12

              b. Kupka improperly relied on a summary provided by defendants’
                 attorneys………………………………………………………………….…..13
                                             i
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 3 of 41 PageID #: 3531




               c. Kupka has no basis for his assumption that Golden Gate
                  and Prompt Nursing had similar cost structures……………………………..15

        2. Kupka Has No Evidentiary Basis for His Opinion that
           Golden Gate Would Incur “Increased Operating Costs”………………………...…..17

        3. Kupka’s “lost profits” analysis is irrelevant because the contract
           does not contemplate a recovery for lost profits and he uses the
           wrong profit margin……………………………………………………………...…..19

  Point II
  Plaintiff is Entitled to Summary Judgment on Her Breach of Contract Claim…………………..21

     A. The Contract’s Plain Language Requires Payment of a Base Salary at
        the Prevailing Wage for the Geographic Area as of the Commencement Date……...…..21

     B. Parol Evidence Does Not Support Defendants’ Proposed Interpretation………………..24

     C. Plaintiff and All Other Class Members Are Entitled to Compensatory Damages…...…..25


  Point III
  The Undisputed Facts Establish Defendants’ Violations
  of the Trafficking Victims Protection Act…………………………………………………...…..25

     A. Defendants’ Enforcement of the Contract Termination Fee and Other Baseless
        Legal Actions Were Abuses of Legal Process and Threats of Serious Harm………..…..26

     B. Defendants Acted with an Intent to Compel Plaintiff and
        All Other Class Members to Continue Working……………………………………..…..30

     C. Plaintiff and Other Class Members Have Proved Their Right
        to Compensatory and Punitive Damages…………………………………………….…..30

     D. The Individual and Corporate Defendants Are Jointly and
        Severally Liable for TVPA Violations…………………………………………………..31

  Point IV
  The Undisputed Facts Justify Piercing the Corporate Veil
  and Holding the Individual Defendants Liable for Breach of Contract……………………...…..32

  Conclusion…………………………………………………………………………………...…..34


                                             ii
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 4 of 41 PageID #: 3532




                                       Table of Authorities

  Cases

  Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256 (2d Cir. 2002)…………………..…..11

  Argus, Inc. v. Eastman Kodak Co., 612 F. Supp. 904 (S.D.N.Y. 1985),
  aff'd, 801 F.2d 38 (2d Cir. 1986), cert. denied, 479 U.S. 1088 (1987)…………………..…..14-15

  Borghese Trademarks Inc. v. Borghese, 10 Civ. 5552 (JPO),
  2013 WL 143807 (S.D.N.Y. Jan. 14, 2013)……………………………………………...…..19-20

  Bristol Inv. Fund, Inc. v. Carnegie Int’l Corp., 310 F. Supp. 2d 556 (S.D.N.Y. 2003)...…..6-7, 21

  Brooks v. Outboard Motor Corp., 234 F.3d 89 (2d Cir. 2000)…………………………………..19

  Carmichael v. City of New York, 34 F. Supp. 3d 252 (E.D.N.Y. 2014)…………………..…..6, 11

  Celotex Corp. v. Catrett, 477 U.S. 317 (1986)………………………………………………..…..6

  Cibbarelli v. Bombardier, Inc., 01 Civ. 6959 (NG),
  2004 WL 3090594 (E.D.N.Y. Sept. 3, 2004)………………………………………..5-6, 11-12, 19

  CIT Group/Business Credit, Inc. v. Graco Fishing and Rental Tools, Inc.,
  815 F. Supp. 2d 673 (S.D.N.Y. 2011)………………………………………………………..14-15

  Consarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568 (2d Cir. 1993)……………….…..21

  Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)…………………..…..11-12

  Groome v. Matsushita Elec. Corp. of Am., 92 Civ. 3073 (NG),
  2000 WL 341134 (E.D.N.Y. Mar. 30, 2000)…………………………………………..6, 11-13, 17

  Hillside Metro Associates, LLC v. JPMorgan Chase Bank, Nat. Ass'n,
  10 Civ. 1772 (JG), 2012 WL 1617157 (E.D.N.Y. May 09, 2012)…………………………..…..21

  Javier v. Beck, 13 Civ. 2926 (WHP), 2014 WL 3058456
  (S.D.N.Y. July 3, 2014)…………………………………………………………..…..26, 28-29, 32

  Kenford Co. v. Erie, 67 N.Y.2d 257 502 N.Y.S.2d 131 (1986)……………………………...…..19

  Kenford Co. v. Erie, 73 N.Y.2d 312, 540 N.Y.S.2d 1 (1989)………………………………..19-20


                                                 iii
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 5 of 41 PageID #: 3533




  LG Capital Funding, LLC v. Coroware, Inc., 16 Civ. 2266 (AMD),
  2017 WL 3973921 (E.D.N.Y. Sept. 8, 2017)……………………………………………………..6

  Muchira v. Al-Rawaf, 850 F.3d 605 (4th Cir. 2017)……………………………………………..29

  Nunag-Tanedo v. East Baton Rouge Parish School Bd.,
  790 F. Supp. 2d 1134 (C.D. Cal. 2011)……………………………………………………...…..28

  Raskin v. Wyatt Co., 125 F.3d 55 (2d Cir. 1997)…………………………………………….…..11

  Rattigan v. Commodore Int'l Ltd., 739 F. Supp. 169 (S.D.N.Y. 1990)………………………..9-10

  Rowe Entertainment, Inc. v. William Morris Agency, Inc., 98 Civ. 8272 (RPP),
  2003 WL 22124991 (S.D.N.Y. Sept. 15, 2003)……………………………………………...…..15

  SentosaCare LLC v. Anilao, Index No. 6079/06
  (N.Y. Sup. Ct. Nassau Cty. May 20, 2010)…………………………………………………..4-5, 7

  Shred-It USA, Inc. v. Bartscher, 02 Civ. 4082 (JO),
  2005 WL 2367613 (E.D.N.Y. Sept. 27, 2005)…………………………………...…..10, 19-21, 24

  Supply & Building Co. v. Estee Lauder Int’l Inc., 95 Civ. 8136 (RCC),
  2001 WL 1602976 (S.D.N.Y. Dec. 14, 2001)…………………………………….…..13-15, 18-19

  Union Capital LLC v. Vape Holdings Inc., 16 Civ. 1343 (RJS),
  2017 WL 1406278 (S.D.N.Y. Mar. 31, 2017)………………………………………………...…..6

  United States v Bradley, 390 F.3d 145 (1st Cir. 2004)…………………………………………..26

  United States v. Dann, 652 F.3d 1160 (9th Cir. 2011)……………………………….…..26, 28-29

  United States v. Kaufman, 546 F.3d 1242 (10th Cir. 2008)………………………………….…..26

  United States v. Kozminski, 487 U.S. 931 (1988)………………………………………..…..26, 29

  United States v. Rivera, 799 F.3d 180 (2d Cir 2015)………………………………………...…..28

  U.S. Fidelity & Guar. Co. v. Braspetro Oil Servs. Co., 369 F.3d 34 (2d Cir. 2004)………….…..6

  Matter of Vinluan v. Doyle, 60 A.D.3d 237 (2d Dep't 2009)………………………………….…..4

  Wm. Passalacqua Builders, Inc. v. Resnick Developers South, Inc.,
  933 F.2d 131 (2d Cir. 1991)……………………………………………………………...…..32, 34

                                              iv
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 6 of 41 PageID #: 3534




  W.W.W. Assocs. v. Giancontieri, 77 N.Y.2d 157 565 N.Y.S.2d 440 (1990)…………….…..21, 24


  Statutes, Regulations, and Rules

  8 U.S.C. § 1182(a)(5)(A)(i)………………………………………………………………….…..23

  8 U.S.C. 1182(a)(14)……………………………………………………………………………..23

  8 U.S.C. § 1188(a)(1)(B)…………………………………………………………………….…..23

  8 U.S.C. § 1188(c)(3)(B)(iii)………………………………………………………………...…..23

  18 U.S.C. § 1589(a)…………………………………………………………………..…..25-26, 31

  18 U.S.C. § 1589(a)(2)……………………………………………………………………….…..26

  18 U.S.C. § 1589(a)(4)……………………………………………………………………….…..26

  18 U.S.C. § 1589(b)………………………………………………………………………….…..31

  18 U.S.C. § 1589(c)…………………………………………………………………………..26-27

  18 U.S.C. § 1589(c)(2)……………………………………………………………………….…..27

  18 U.S.C. § 1590(a)………………………………………………………………………….…..31

  18 U.S.C. § 1594(a)……………………………………………………………………...…..26, 31

  18 U.S.C. § 1594(b)………………………………………………………………………….…..31

  18 U.S.C. § 1595……………………………………………………………………………..25-26

  18 U.S.C. § 1595(a)………………………………………………………………………….…..34

  20 C.F.R. § 656.40……………………………………………………………………..…..2, 22-23

  Fed. R. Civ. P. 56(c)………………………………………………………………………...…..5-6

  Fed. R. Civ. P. 56(e)……………………………………………………………………………..11

  Fed. R. Evid. 702…………………………………………………………………………….…..11

  N.Y. Labor L. § 220(5)(a)………………………………………………………………………..23
                                           v
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 7 of 41 PageID #: 3535




                                Statement of Undisputed Facts

         In 2006, plaintiff Rose Ann Paguirigan was recruited in the Philippines to work for a

  nursing home in New York owned by defendants. The process began at an event organized by

  defendant Sentosa Nursing Recruitment Agency (“Sentosa Agency”). Defendants Francris

  Luyun and Bent Philipson spoke at the event. Paguirigan Dep. at 96-109 (Hahn Decl., Exh. D).

         Luyun was introduced as the owner of Sentosa Agency. Luyun Dep. at 10 (Howley

  Decl., Exh. 1). Philipson was introduced as a representative of Sentosa Care LLC (“Sentosa

  Care”). Philipson Dep. at 13 (Hahn Decl., Exh. T). Defendant Sentosa Care is a consulting

  company Philipson owns with defendant Benjamin Landa that provides services to nursing

  homes owned by Landa, Philipson, and Philipson’s wife. Id. at 6-7, 13. Philipson told the

  nurses that “we operate nursing homes,” and that the nurses would be hired directly by the

  nursing homes. Id. at 12, 41; Luyun Dep. at 18.

     A. Golden Gate Submitted a Visa Application as the Proposed Employer

         In 2007, defendant Golden Gate Rehabilitation & Health Care Center LLC submitted a

  visa application on plaintiff’s behalf. Philipson Decl. ¶ 5. The application included a prevailing

  wage determination of $26.87 per hour as of that time. Id.

         It took eight years for plaintiff to be notified of a visa interview with the U.S. Consulate

  in the Philippines. Id. ¶ 8. At the time of the interview, the Consulate required confirmation that

  a job was still available. Id. ¶ 9. On April 15, 2015, before the scheduled interview, Landa

  signed a letter to the Consul stating that Golden Gate was offering plaintiff a position at $29.00

  per hour. Hahn Decl., Exh. H. One week later, on April 22, 2015, plaintiff signed a three-year

  employment contract with Golden Gate as the Employer. Id.




                                                    1
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 8 of 41 PageID #: 3536




     B. The Contract Required Payment of a “Base Salary”
        at the “Prevailing Wage” for the “Geographic Area”

         Section IV(l) of the contract contains the following provision regarding wages:

         “As of the Commencement Date, Employee will be paid a base salary in
         accordance with the prevailing wage for the geographic area in which the
         employee is assigned to work, as determined by the National Prevailing Wage and
         Helpdesk Center (NPWC) of the United States Department of Labor.”

  "Commencement Date" is defined as "the date when Employee first starts to provide direct

  nursing care to residents/patients after completing the orientation and training.” Contract § III.

         The NPWC determines the prevailing wage for an individual employee in response to a

  prospective employer’s application for a prevailing wage determination, which may include a

  wage survey submitted by the employer. See 20 C.F.R. § 656.40. The NPWC independently

  determines the prevailing wage for a geographic area, which it publishes for public use. See

  Howley Decl., Exhs. A-H. The contract requires use of “the prevailing wage for the geographic

  area in which the employee is assigned to work.” Contract § IV(1) (emphasis added).

         The NPWC calculates the prevailing wage for a “geographic area” on both an hourly and

  annual salary basis. Howley Decl., Exhs A-H. The contract requires payment of “a base salary

  in accordance with the prevailing wage for the geographic area in which the employee is

  assigned to work.” Contract § IV(1) (emphasis added).

         Physically affixed to the front of the employment contract at the time of plaintiff’s

  signing was Landa’s letter to the Consul. Hahn Decl., Exh. H. While plaintiff’s signature

  appears on each of the 10 numbered pages of the contract, plaintiff's signature does not appear on

  Landa’s letter to the Consul. Id.




                                                   2
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 9 of 41 PageID #: 3537




      C. The Contract Termination Fee and Confession of Judgment
         Were Designed “to Secure Employee’s Performance”

          The contract required plaintiff to pay a contract termination fee – the contract calls it

  "Liquidated Damages" – of up to $25,000 if she stopped working before the end of the three-year

  contract term. Contract § VII(4). 1 The stated purpose of the contract termination fee is to

  compensate the Employer for expenses incurred “in recruiting the Employee for employment as

  contemplated herein, sponsoring the Employee for an Immigrant Visa, training the Employee in

  practice and procedures, and orienting the Employee to living in the New York area.” Id. The

  same section of the contract required the employee to execute a confession of judgment for

  $25,000, which the employee agreed could be filed in court if she failed to complete the

  employment term. Id. The stated purpose of the confession of judgment is “to secure

  Employee’s performance of the Employment Term.” Id.

      D. Defendants Acknowledged the Costs for Visa Sponsorship,
         Transportation to the United States, and Miscellaneous Fees

          Plaintiff was required to sign an acknowledgment of the costs related to her recruitment.

  Hahn Decl., Exh. L. The acknowledgment states that Sentosa Care paid a total of $3,685 for

  attorneys' fees, filing fees, visa fees, airfare, and miscellaneous fees in connection with plaintiff’s

  hiring and travel to the United States. Id. For the first two months after she arrived in the U.S.,

  plaintiff lived rent-free in a two bedroom/one bathroom apartment with three other nurses.

  Paguirigan Dep. at 149. A lease for the apartment states that the rent was $1,500.00 per month,

  which amounts to $375.00 per month for each nurse. Howley Decl., Exh. 10.




  1
   The contract provides: “The afore-cited liquidated damages of Twenty Five Thousand Dollars ($25,000.00) in
  case of pre-termination of employment/breach of contract within the three (3) year period shall be computed as
  follows: Within Year 1 - the liquidated damages is $25,000.00. Within Year 2- the liquidated damages is
  $16,666.67. Within Year 3 - the liquidated damages is $8,333.34.” Id.


                                                          3
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 10 of 41 PageID #: 3538




      E. Defendants Pursued Abusive Legal Actions Against Filipino Nurses

          In April 2006, 10 nurses, recruited by Sentosa Agency in the Philippines and employed

   by Sentosa Care in New York, resigned their employment. See Matter of Vinluan v. Doyle, 60

   A.D.3d 237, 240 (2d Dep't 2009). All the nurses had signed employment contracts requiring

   them to pay a $25,000 contract termination fee if they stopped working before the end of a three-

   year term. Id. Defendants filed a complaint with the New York State Education Department

   alleging that the nurses had abandoned their patients by simultaneously resigning without

   adequate notice. Id. at 242. The Education Department conducted an investigation and in

   September 2006 concluded that none of the nurses had committed professional misconduct. Id.

          After the nurses resigned, defendants Landa and Philipson met with the District Attorney

   for Suffolk County, New York. Howley Decl., Exh. 11. In March 2007, the Suffolk County

   District Attorney obtained an indictment against the nurses and their attorney on charges of

   conspiracy to endanger the welfare of a child and endangering the welfare of a physically-

   disabled person. Vinluan, 60 A.D.3d at 242. The nurses and their attorney sought a writ of

   prohibition to halt the criminal proceeding. Id. at 243. The New York State Supreme Court,

   Appellate Division, Second Department, granted the writ, holding that the prosecution would

   violate the nurses' Thirteenth Amendment rights and their attorney's First Amendment right. Id.

   at 249-50.

          Between 2006 and 2008, defendants Sentosa Care, Sentosa Agency, Prompt Nursing,

   Philipson, Rubenstein, Luyun, Golden Gate and other nursing homes owned by the defendants

   brought a series of civil lawsuits against 38 Filipino nurses to enforce the $25,000 contract

   termination fee. See, e.g., SentosaCare LLC v. Anilao, Index No. 6079/06 (N.Y. Sup. Ct. Nassau




                                                    4
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 11 of 41 PageID #: 3539




   Cty. May 20, 2010) (Hahn Decl., Exh. M). 2 The court found that “the liquidated damages

   provision at issue is unenforceable as [the Employer’s] damages flowing from any proven breach

   by [the] Nurses will be easily ascertained at trial.” Id. at 6.

           This pattern of abusive legal actions has continued. After plaintiff arrived in the United

   States, defendant Golden Gate verbally assigned her contract to defendant Prompt Nursing.

   Philipson Decl. ¶ 12; Philipson Dep. at 19. On June 22, 2015, plaintiff began working at

   defendant Spring Creek. Paguirigan Dep. at 133. On March 7, 2016, plaintiff quit her job.

   Hahn Decl., Exh. K. Defendant Prompt Nursing sued plaintiff and two other Filipino nurses,

   Jericson Valdez and April Sullivan Francisco, to enforce the $25,000 contract termination fees

   and for $250,000 in damages against each nurse for alleged tortious interference with contract

   and prospective business relations. Howley Decl., Exhs. 12-14. In the lawsuit against plaintiff,

   Prompt Nursing refused to respond to discovery requests seeking the identities of the nurses

   plaintiff allegedly tortiously induced to breach their contracts or business relations. Id., Exh. 15.

   In the lawsuit against Valdez, Prompt Nursing ignored court orders directing it to produce that

   information. Id., Exh. 16. After this action was commenced, Prompt Nursing voluntarily

   discontinued the lawsuits against plaintiff and Valdez. Howley Decl., Exh. 17.

                                                    Argument

           “Summary judgment is appropriate where ‘the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with affidavits, if any, show that there is no

   genuine issue of any material fact and the moving party is entitled to judgment as a matter of

   law.’” Cibbarelli v. Bombardier, Inc., 01 Civ. 6959 (NG), 2004 WL 3090594, at *3 (E.D.N.Y.


   2
    Defendants commenced at least five lawsuits against Filipino nurses in NYS Supreme Court, Nassau County,
   between 2006 and 2008. Brookhaven v. Manugas, Index No. 19156/2006; SentosaCare v. Anilao, Index No.
   06079/2006; Avalon Gardens v. Caluya, Index No. 16057/2006; Avalon Gardens v. Almendrala, Index No.
   21330/2006; Avalon Gardens v. Ignacio, Index No. 13282/2008.

                                                         5
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 12 of 41 PageID #: 3540




   Sept. 3, 2004) (quoting Fed. R. Civ. P. 56(c)); see also Carmichael v. City of New York, 34 F.

   Supp. 3d 252, 259-60 (E.D.N.Y. 2014) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

   (1986)); Groome v. Matsushita Elec. Corp. of Am., 92 Civ. 3073 (NG), 2000 WL 341134, at *2

   (E.D.N.Y. Mar. 30, 2000) (quoting Celotex, 477 U.S. at 322). For the reasons set forth below,

   summary judgment is appropriate in plaintiff’s favor on all claims alleged in the complaint.

                                                 Point I

                    The Contract Termination Fee is an Unenforceable Penalty

          Under New York law, courts will enforce liquidated damages provisions when: (1)

   actual damages are difficult to determine; and (2) the amount of liquidated damages is not clearly

   disproportionate to the potential loss. See, e.g., U.S. Fidelity & Guar. Co. v. Braspetro Oil Servs.

   Co., 369 F.3d 34, 70-71 (2d Cir. 2004). If the clause in question does not satisfy one or both of

   these factors, then it is an impermissible penalty and will not be enforced. Id. at 70-71.

          Whether the provision constitutes liquidated damages or a penalty is a question of law

   that requires consideration of the nature of the contract and the attendant circumstances,

   including the sophistication of the parties and whether they were represented by counsel. Id. at

   71; see also Union Capital LLC v. Vape Holdings Inc., 16 Civ. 1343 (RJS), 2017 WL 1406278,

   at *7 (S.D.N.Y. Mar. 31, 2017); LG Capital Funding, LLC v. Coroware, Inc., 16 Civ. 2266

   (AMD), 2017 WL 3973921, at *3 (E.D.N.Y. Sept. 8, 2017). The point is to prevent the

   imposition of penalties whose purpose is to “secure performance” through the threat of

   disproportionate damages. LG Capital Funding, 2017 WL 3973921, at *3. To that end, New

   York courts construe purported liquidated damages provisions strictly. See, e.g., U.S. Fidelity &

   Guar. Co., 369 F.3d at 71. “[A]ny doubt with respect to whether the relevant provision is an

   unenforceable penalty or a permissible liquidated damages clause should be resolved in favor of



                                                    6
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 13 of 41 PageID #: 3541




   a construction which holds that the provision is a penalty.” Bristol Inv. Fund, Inc. v. Carnegie

   Int’l Corp., 310 F. Supp. 2d 556, 566-67 (S.D.N.Y. 2003) (citations omitted).

          In this case, the Employer’s damages were not difficult to determine in the event of a

   breach, the “liquidated damages” amount is disproportionate to the Employer’s damages and the

   Employee’s compensation, and the contract states on its face that the purpose of the termination

   fee and confession of judgment is “to secure Employee’s performance.” Accordingly, plaintiff

   and all class members are entitled to summary judgment declaring that the contract termination

   fee is unenforceable, permanently enjoining defendants from threatening or attempting to enforce

   it, and dismissing with prejudice defendants’ counterclaim to enforce it against plaintiff.

      A. The Employer’s Actual Damages Were Readily Ascertainable

          The contract states that the contract termination fee is intended to compensate the

   Employer for expenses incurred “in recruiting the Employee for employment as contemplated

   herein, sponsoring the Employee for an Immigrant Visa, training the Employee in practice and

   procedures, and orienting the Employee to living in the New York area.” Contract § VII(4).

   Each of these costs can be determined without difficulty. Indeed, defendants’ proposed expert

   witness, Michael Kupka, CPA, describes how the exact amount of damages can be determined

   from the Employer’s accounting records. Kupka Report, at 9 (Hahn Decl., Exh. P). For this

   reason alone, plaintiff is entitled to summary judgment declaring that the contract termination fee

   is unenforceable on the same grounds as the New York State court found it unenforceable in

   SentosaCare LLC v. Anilao, Index No. 6079/2016, Order at 6 (N.Y. Sup. Ct. Nassau Cty. May

   20, 2010) (“the liquidated damages provision at issue is unenforceable as [the Employer’s]

   damages flowing from any proven breach by [the] Nurses will be easily ascertained at trial”)

   (Hahn Decl., Exh. M).



                                                    7
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 14 of 41 PageID #: 3542




          1. The Employer’s recruiting costs were not difficult to determine

          Plaintiff signed the contract with Golden Gate, a nursing home, as the Employer.

   Defendants have not produced any evidence that Golden Gate incurred any recruiting costs. This

   absence of evidence is consistent with Philipson’s testimony that Golden Gate never paid any

   costs of recruiting and bringing nurses to the United States. Philipson Dep. at 43. The contract

   was assigned to defendant Prompt Nursing after plaintiff arrived in the United States. Id. at 16.

   At that point, all recruiting efforts had been completed by Philipson and Luyun. Rubenstein, the

   owner of Prompt Nursing, confirmed this fact when he testified that Prompt Nursing does not

   recruit nurses. Rubenstein Dep. at 12-13 (Hahn Decl., Exh. R). It is, therefore, undisputed that

   neither Golden Gate nor Prompt Nursing incurred or ever intended to incur any recruiting costs

   for plaintiff or any other Filipino nurse. Moreover, even if recruiting costs had been incurred by

   the Employer, defendants’ expert opines that they can be calculated based on the Employer’s

   accounting records. See Kupka Report, at 9.

          2. The Employer’s visa and travel costs were not difficult to determine

          Plaintiff was required to execute an acknowledgement that $3685.50 in costs were

   incurred on her behalf for lawyer’s fees, filing fees, visa fees, ICHP visa screening fees,

   miscellaneous expenses, and airfare. Hahn Decl., Exh. L. None of these costs was incurred by

   plaintiff’s Employer. The Declaration and Undertaking states that all costs were paid by Sentosa

   Care. Defendants have not produced any records suggesting that either Golden Gate or Prompt

   Nursing reimbursed Sentosa Care for these costs. This is not surprising given Philipson’s

   testimony that nursing homes did not pay any of these costs and that the contracts were never

   assigned to Prompt Nursing until after the nurses arrived in the United States, at which point all

   of these costs would have been paid. Accordingly, there is no evidence that the Employer – i.e.,



                                                    8
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 15 of 41 PageID #: 3543




   the entity entitled to recover “liquidated damages” – ever incurred or intended to incur any visa

   or travel costs. Moreover, even if the Employer had incurred such costs, the amounts are set

   forth in the Declaration and Undertaking.

          3. The Employer’s temporary housing costs were not difficult to determine

          The cost of temporary housing was known with precision. Plaintiff shared a two-

   bedroom apartment with three other nurses. She was allowed to live there rent-free for two

   months. The lease between Rubenstein and the landlord provided for a rent payment of

   $1,500.00 per month, making the per-nurse cost $375.00 per month. Assuming Prompt Nursing

   incurred this cost, the total cost for providing plaintiff with two months of housing was $750.00.

          4. The Employer’s training and orientation costs were agreed in advance

          Defendants have no evidence that the Employer incurred any costs for training or

   orientation. Plaintiff testified that she received no training and only a brief orientation while she

   was providing services to patients. Paguirigan Dep. at 326. Even if training and orientation had

   been provided, the Employer was permitted to recoup training and orientation costs by paying a

   lower hourly wage (only $12 per hour), so there would be no need for “liquidated damages” to

   recoup training and orientation costs. See Contract § IV(2).

      B. The Contract Termination Fee Was Intended “to Secure Employee’s Performance”

          The stated purpose of the contract termination fee and confession of judgment is “to

   secure Employee’s performance of the Employment Term.” Agreement § VII(4). This

   admission alone renders it unenforceable as a matter of law. Where, as here, the contract

   termination fee “is intended to operate as a means to compel performance, it will be deemed a

   penalty and will not be enforced.” Rattigan v. Commodore Int'l Ltd., 739 F. Supp. 167, 169




                                                     9
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 16 of 41 PageID #: 3544




   (S.D.N.Y. 1990); see also Shred-It USA, Inc. v. Bartscher, 02 Civ. 4082 (JO), 2005 WL

   2367613, at *10 (E.D.N.Y. Sept. 27, 2005).

          The contract termination fee is also disproportionate to the Employer’s actual costs and

   the Employee’s compensation. Even assuming (contrary to the defendants’ admissions) that

   plaintiff’s Employer, either Golden Gate or Prompt Nursing, actually incurred all costs identified

   in the Declaration and Undertaking, plus $750.00 for two months of temporary housing, the total

   costs amount to $4,435.50 – less than one-fifth the contract termination fee.

          The disproportionate nature of the contract termination fee is even more striking when

   compared to plaintiff’s compensation. Plaintiff earned less than $700.00 per week after taxes.

   Howley Decl., Exh. 18. Even if plaintiff spent nothing at all on food, shelter, commuting to

   work, and other necessities, she would have to work more than 35 weeks – almost nine months –

   to pay the contract termination fee. If she wanted to eat, sleep in an apartment, and buy basic

   necessities, she would not have enough left over after a full year to pay off the contract

   termination fee. Given these undisputed facts, it is obvious that the contract termination fee was

   designed for its stated purpose “to secure Employee’s performance of the Employment Term.”

   Agreement § VII(4). Accordingly, it is an unenforceable penalty under New York law. See,

   e.g., Rattigan, 739 F. Supp. at 169; Shred-It, 2005 WL 2367613, at 10.

      C. Defendants’ Proposed Expert Report on “Actual Damages” is Inadmissible

          Defendants argue that their proposed expert report demonstrates that the contract

   termination fee was a reasonable estimate of the Employer’s damages in the event of a breach.

   Before reaching this argument, the Court must determine whether the proposed expert testimony

   would be admissible in evidence at trial.




                                                    10
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 17 of 41 PageID #: 3545




          “Rule 56(e) requires that affidavits supporting and opposing summary judgment should

   ‘set forth such facts as would be admissible in evidence.’” Cibbarelli v. Bombardier, Inc., 01

   Civ. 6959 (NG), 2004 WL 3090594, at *3 (E.D.N.Y. Sept. 3, 2004); see also Groome v.

   Matsushita Elec. Corp. of Am., 92 Civ. 3073 (NG), 2000 WL 341134, at *3 (E.D.N.Y. Mar. 30,

   2000). “Therefore, ‘it is appropriate for district courts to decide questions regarding the

   admissibility of evidence on summary judgment,’ and the trial court need only consider

   admissible evidence in ruling on a summary judgment motion.” Cibbarelli, 2004 WL 3090594,

   at *3 (quoting Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997)).

          Admissibility of expert testimony is governed by Rule 702 of the Federal Rules of

   Evidence, which provides:

          “If scientific, technical, or other specialized knowledge will assist the trier of fact
          to understand the evidence or to determine a fact in issue, a witness qualified as
          an expert by knowledge, skill, experience, training, or education, may testify
          thereto in the form of an opinion or otherwise, if (1) the testimony is based upon
          sufficient facts or data, (2) the testimony is the product of reliable principles and
          methods, and (3) the witness has applied the principles and methods reliably to
          the facts of the case.”

   Fed. R. Evid. 702 (emphasis added); see also Daubert v. Merrell Dow Pharmaceuticals, Inc.,

   509 U.S. 579, 597 (1993).

          “‘[W]hen an expert opinion is based on data, a methodology, or studies that are simply

   inadequate to support the conclusions reached, Daubert and Rule 702 mandate the exclusion of

   that unreliable opinion testimony.’” Carmichael v. City of New York, 34 F. Supp. 3d 252, 265-66

   (E.D.N.Y. 2014) (excluding expert testimony and granting summary judgment because of “the

   unreliability of the data upon which [the expert witness] bases his analysis”) (quoting

   Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002)); Cibbarelli, 2004

   WL 3090594, at *3-4 (excluding expert testimony and granting summary judgment “because it is



                                                    11
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 18 of 41 PageID #: 3546




   based on unfounded speculation and is unreliable under Daubert principles.”) (citing Daubert,

   509 U.S. at 597); Groome, 2000 WL 341134, at *3 (excluding expert testimony and granting

   summary judgment because the expert’s “opinions assume facts for which there is no evidentiary

   basis”) (citing Daubert, 509 U.S. at 597).

           1. Kupka Has No Evidentiary Basis for His Opinion
              that the Employer Incurred “Direct Recruitment Costs”

           Kupka assumes that “Golden Gate incurred certain up-front recruitment costs associated

   with the hiring of their employees, mainly related to the (i) identification of potential nurses in

   the Philippines, (ii) evaluation of their skills and talents, (iii) costs incurred by sponsoring their

   U.S. Visa status, (iv) travel to the United States, (v) provision of initial housing, and (vi)

   provision of training.” Kupka Report at 3. Kupka also assumes that Prompt Nursing “incurred .

   . . direct recruitment costs.” Id. at 4; Kupka Dep. at 15-17, 21-25 (Howley Decl., Exh. 19).

                   a. Kupka’s factual assumptions are contrary to defendants’ admissions

           The undisputed evidence establishes that neither Golden Gate nor Prompt Nursing ever

   incurred or intended to incur any “recruitment costs.” Philipson testified that Golden Gate and

   the other nursing homes he owns with Landa never paid any recruitment costs:

           “Q: Other than paying the hourly rate to Prompt [for the nurse’s services], does
           the nursing home pay anything towards the cost of recruiting and bringing the
           nurse over?

           A: No.”

   Philipson Dep. at 43. Rubenstein testified that Prompt Nursing does not recruit nurses:

           “Q: Does it [Prompt Nursing] do any recruiting?

           A: What is – I’m sorry. Recruiting meaning?

           Q: Going out and finding nurses so you can staff . . . .

           A: No.”

                                                      12
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 19 of 41 PageID #: 3547




   Rubenstein Dep. at 12. Kupka’s assumptions are also contrary the Declaration and Undertaking

   defendants required plaintiff to sign stating that all visa sponsorship and transportation costs

   were paid by Sentosa Care. (Hahn Decl., Exh. L).

          Kupka admits that he has not examined the accounting records of either Golden Gate or

   Prompt Nursing, and that he has not seen any evidence that either entity ever incurred or

   reimbursed others for any “recruitment costs.” Kupka Dep. at 49-50. Where, as here, Kupka’s

   assumptions are contrary to his own clients’ testimony and documents, his “expert opinion” is

   inadmissible. See, e.g. Supply & Building Co. v. Estee Lauder Int’l Inc., 95 Civ. 8136 (RCC),

   2001 WL 1602976, at *1 (S.D.N.Y. Dec. 14, 2001) (excluding expert testimony because expert’s

   assumption that company restarted its business in June 1991 was inconsistent with client’s

   admission that operations did not restart until January 1992); Groome, 2000 WL 341134, at *3.

                  b. Kupka improperly relied on a summary provided by defendants’ attorneys

          Kupka assumed that Prompt Nursing actually incurred the following “direct recruitment

   costs” in 2015: $388,510 for office expenses; $105,225 for auto and travel expenses; $97,352

   for licenses and permits; $88,000 for rent; $79,070 for professional fees; $28,103 for insurance;

   $16,460 for telephone charges; $14,413 for depreciation and amortization; $13,180 for interest

   and bank charges; $13,169 for light, heat and power; $12,605 for maintenance; $12,295 for

   payroll; and $8,256 for housekeeping. Kupka Dep. at 50-88. Kupka then divided the sum of

   these costs by the number of nurses recruited by defendants in 2015 to arrive at the average

   recruitment cost per nurse. Kupka Report at 11.

          The numbers were provided to Kupka by defendants’ attorneys in a one-page document

   Kupka calls a “Profit and Loss Statement” for Prompt Nursing. Kupka Report, Attachment 3;

   Kupka Dep. at 15-20, 50. Kupka does not know where the numbers came from, how the costs



                                                    13
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 20 of 41 PageID #: 3548




   were allocated to “recruitment costs,” who decided how much of each cost to allocate to

   “recruitment costs,” the basis for the allocation to “recruitment costs,” what percentage of costs

   were allocated to “recruitment costs,” or “the specifics of what is included” in the numbers given

   to him by defendants’ attorneys. Kupka Dep. at 48-52. He does not know who created the

   document, when it was created, why it was created, whether it was created in the ordinary course

   of business, or whether it was created specifically for this lawsuit. Id. Kupka does not even

   know if this one page document includes all of Prompt Nursing’s costs or only those costs

   allocated to “recruitment.” Id. at 50. Kupka assumed that the one-page summary lists only

   recruitment costs because that is what defendants’ attorneys told him. Id. at 50-52, 62. 3

            Simply repeating assertions by trial counsel in an expert report does not magically

   transform trial counsel’s assertions into admissible evidence. To the contrary, Kupka’s reliance

   on a one-page summary provided by defendants’ attorneys renders his opinions unreliable and

   inadmissible. See, e.g., Supply & Bldg., 2001 WL 1602976, at *4 (excluding expert testimony

   because “[a]ssumptions based on conclusory statements of the expert’s client, rather than on the

   expert’s independent evaluation are not reasonable”) (citing Argus, Inc. v. Eastman Kodak Co.,

   612 F. Supp. 904, 926 (S.D.N.Y. 1985) (excluding expert testimony because expert “based his

   opinion on the conclusory statements of management, and not on his independent evaluation of

   the facts”), aff'd, 801 F.2d 38 (2d Cir. 1986), cert. denied, 479 U.S. 1088 (1987)); CIT

   Group/Business Credit, Inc. v. Graco Fishing and Rental Tools, Inc., 815 F. Supp. 2d 673, 677-

   78 (S.D.N.Y. 2011) (“expert opinion regarding lost profits . . . is inadmissible because [the

   expert] ‘based his opinion on the conclusory statements of [plaintiff’s] management, and not on



   3
    While Kupka’s report identifies the one-page summary as a “Profit and Loss of Prompt Nursing showing
   recruitment costs for the year ended December 31, 2015,” Kupka admitted in his deposition that it is not a Profit and
   Loss Statement because it does not provide any information on revenues, profits, or losses. Kupka Dep. at 49.

                                                            14
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 21 of 41 PageID #: 3549




   his independent evaluation of the facts’”) (quoting Argus, 612 F. Supp. at 926); Rowe

   Entertainment, Inc. v. William Morris Agency, Inc., 98 Civ. 8272 (RPP), 2003 WL 22124991, at

   *3 (S.D.N.Y. Sept. 15, 2003) (excluding expert testimony and noting that “any expert should be

   aware that a party and counsel in a litigation have an interest in the outcome and that an expert

   study should not be dependent on the information they supply”) (citing Supply & Building, 2001

   WL 1602976, at *4; Argus, 612 F. Supp. at 926)).

          For example, in Supply & Building, the proposed expert presented an analysis of lost

   profits “based on orders Supply & Building placed with Estee Lauder during the post-war years.”

   Supply & Building, 2001 WL 1602976, at *1. The court found his analysis unreliable and

   inadmissible because “he actually relied on a summary of orders prepared by Sami Bakir, the son

   of Supply & Building’s owner and a general manager of the company, not the orders

   themselves.” Id.

          Kupka’s opinions are even less reliable than the proposed expert opinions that were

   found to be inadmissible in Supply & Building, Argus, CIT Group, and Rowe Entertainment.

   Not only did Kupka fail to review the accounting records of either Golden Gate or Prompt

   Nursing, but he relied on a one-page “profit and loss statement” without knowing who prepared

   it, when it was prepared, why it was prepared, how the allocations to “recruitment costs” were

   calculated, or even what was included in the definition of “recruitment costs.” In Supply &

   Building, the expert at least knew who prepared the summary and what it was based upon. Here,

   Kupka has no idea and did not bother to ask.

                  c. Kupka has no basis for his assumption that Golden Gate
                     and Prompt Nursing had similar cost structures

          Kupka opines that it was reasonable for Golden Gate to estimate that it would have

   $25,000.00 in potential damages in the event of a breach because Golden Gate would have had

                                                   15
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 22 of 41 PageID #: 3550




   “direct recruitment costs” similar to his calculation of Prompt Nursing’s “direct recruitment

   costs” if Golden Gate had actually incurred any costs related to recruiting nurses in the

   Philippines. In Kupka’s opinion, his calculation of Prompt Nursing’s recruiting costs may be

   used “as a proxy for the true costs of acquiring nurses from the Philippines.” Kupka Dep. at 21.

          Even if Prompt Nursing recruited nurses in the Philippines (Rubenstein testified it did

   not), and even if Kupka had relied on something more than a one-page summary provided by

   defendants’ attorneys, there is no basis for Kupka’s assumption that Golden Gate, a nursing

   home, had the same cost structure as Prompt Nursing, a staffing agency.

          For example, based on the one-page summary provided by defendants’ attorneys, Kupka

   assumes that Prompt Nursing spent $97,352.00 in 2015 for “licenses and permits” related to

   recruiting Filipino nurses. Kupka Dep. at 57. He does not know (and did not ask) what licenses

   and permits Prompt Nursing had related to the recruitment of nurses in the Philippines. Id. at 58.

   He does not know (and did not ask) whether Golden Gate had any “recruitment-related” licenses

   or permits, or whether Golden Gate as a direct employer was required to have the same licenses

   and permits as a staffing agency such as Prompt Nursing was required to maintain. Id. at 59.

          Similarly, based on the one-page summary provided by defendants’ attorneys, Kupka

   assumed that Prompt Nursing spent $388,510.00 for office expenses (id. at 52-54), $88,000.00

   for rent (id. at 59-61), $13,169.00 for light, heat, and power (id. at 78-82), $12,605.00 for

   maintenance (id. at 83-85), and $8,256.00 for housekeeping (id. at 86-88). The expenses related

   to operating an office total $510,540.00 or 60% of the total costs Kupka assumed for Prompt

   Nursing’s “direct recruitment costs.”

          Kupka does not know (and did not ask) whether the $388,510.00 he assumed Prompt

   Nursing paid for “office expenses” included any payroll expenses. Id. at 52-54. He does not



                                                    16
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 23 of 41 PageID #: 3551




   know (and did not ask) whether the $88,000.00 he assumed Prompt Nursing paid for rent

   included expenses in the United States or the Philippines. Id. at 60. He does not know (and did

   not ask) whether Golden Gate owns its property or has any rent expenses. Id. He does not know

   (and did not ask) whether the $20,861 he assumed Prompt Nursing paid for maintenance and

   housekeeping was paid to an outside contractor, or whether Golden Gate has a staff at its nursing

   home that takes care of maintenance and housekeeping. Id. at 83-88.

          Given the complete absence of any reason to believe that Golden Gate, a nursing home,

   had the same cost structure as Prompt Nursing, a staffing agency, defendants have “failed to

   meet [their] burden to present facts from which a reasonable jury could determine that the factual

   premise underlying [their expert’s] opinion is true.” Groome, 2000 WL 341134, at *3.

   Accordingly, Kupka’s expert report and testimony must be excluded as unreliable.

          2. Kupka Has No Evidentiary Basis for His Opinion that
             Golden Gate Would Incur “Increased Operating Costs”

          Kupka opines that the contract termination fee is reasonable because Golden Gate would

   have suffered between $81,946 and $114,114 in “increased operating costs” as a result of

   plaintiff leaving before the end of her contract term. Kupka arrives at these numbers by

   assuming that Golden Gate would have paid $52.20 per hour for a permanent replacement from a

   third-party staffing agency. Kupka Report at 3; Kupka Dep. at 32, 36.

          Kupka did not ask anyone at Golden Gate whether they would have used a staffing

   agency to find a permanent replacement for plaintiff. Kupka Dep. at 11. Instead, he relied

   exclusively on “facts presented to [him] by the counsel” for the defendants and “articles [he]

   read, just to familiarize [himself] with the overall state of the industry.” Id. at 30-31. When

   asked to identify the industry research he relied on, Kupka testified that it was just “general




                                                    17
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 24 of 41 PageID #: 3552




   information that [he] obtained with no specific documents that [he] could list as part of the

   research.” Id. at 31-32.

          Kupka obtained the rate of $52.20 per hour from the defendants’ attorneys, who gave him

   a redacted invoice for one nurse provided by a staffing agency to Sentosa Care in 2015. Kupka

   Dep. at 32; Staffing Invoice (Howley Decl., Exh. 20). Kupka knows nothing about the “agency

   nurse” listed on the invoice. He does not know (and did not ask) how many years of experience

   the “agency nurse” had, where she worked, how long she worked, whether she worked on a

   temporary or permanent basis, whether she was a staff nurse or supervising nurse, what shift she

   worked, whether her rate included a shift differential for an overnight shift, or whether Golden

   Gate ever used this or any other agency to fill vacancies. Kupka Dep. at 37-40.

          Kupka does not know (and did not ask) what happened when plaintiff actually stopped

   working at Spring Creek. Id. at 33-36. He does not know (and did not ask) who took over

   plaintiff’s responsibilities at Spring Creek, how long it took to find her replacement, or whether

   she was replaced with another sponsored nurse, a nurse from an agency, or another nurse from

   Prompt Nursing. Id. at 34-36. He simply relied on statements by defendants’ attorneys that she

   would have been replaced with a more expensive nurse from a third-party staffing agency. Id.

          This is precisely the type of speculative analysis that courts have found inadmissible. For

   example, in Supply & Building, the proposed damages expert “assumed that Supply & Building

   would sell an entire Estee Lauder order within two months of receipt. However, [the expert

   admitted] that he never actually reviewed Supply & Building’s pre- or post-war records in

   making this assumption. Instead, he based this assumption on the assurances of Omar Bakir, a

   principal of Supply & Building.” Supply & Bldg., 2001 WL 1602976, at *1 (citations omitted).

   The court held that reliance on the client’s representations was insufficient to support the



                                                    18
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 25 of 41 PageID #: 3553




   expert’s opinion. Id.; see also Cibbarelli, 2004 WL 3090594, at *4 (citing Brooks v. Outboard

   Motor Corp., 234 F.3d 89, 91-92 (2d Cir. 2000)). Here, Kupka is even further removed from

   reliable evidence because he never asked the client. He relied exclusively on information

   provided by trial counsel.

          3. Kupka’s “lost profits” analysis is irrelevant because the contract does not
             contemplate a recovery for lost profits and he uses the wrong profit margin

          Defendants argue that it was reasonable for Golden Gate to include a $25,000 termination

   fee in plaintiff’s contract because Prompt Nursing had lost profits of more than $25,000 when

   plaintiff stopped working before the end of her contract term. This argument improperly

   assumes both that lost profits are recoverable for breach of the contract and that the proper

   measure is Prompt Nursing’s profit margin.

          Lost profits are recoverable only upon a showing “that such a measure of damages was

   within the parties’ contemplation at the time they entered into the Agreement.” Shred-It, 2005

   WL 2367613, at *12 (rejecting claim for lost profits because plaintiff “has done nothing to show

   that the parties contemplated lost profit damages at the time they entered into the Agreement”)

   (citing Kenford Co. v. Erie, 67 N.Y.2d 257, 261, 502 N.Y.S.2d 131, 132 (1986) (“Kenford I” );

   Kenford Co. v. Erie, 73 N.Y.2d 312, 319, 540 N.Y.S.2d 1, 3-4 (1989) (“Kenford II” )).

          “‘[C]ourts should take a ‘common sense’ approach to determining whether damages were

   within the reasonable contemplation of the parties, by considering the nature, purpose and

   particular circumstances of the contract known by the parties, as well as the risks that defendant

   foresaw or should have foreseen at the time of contract.’” Borghese Trademarks Inc. v.

   Borghese, 10 Civ. 5552 (JPO), 2013 WL 143807, at *18 (S.D.N.Y. Jan. 14, 2013) (quoting

   Shred–It, 2005 WL 2367613, at *11 (citing Kenford II, 73 N.Y.2d at 319, 540 N.Y.S.2d at 3-4)).




                                                   19
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 26 of 41 PageID #: 3554




          In this case, there was no reason for plaintiff or any other Filipino nurse to believe that

   “lost profits” were included in a “liquidated damages” clause that expressly stated it was

   designed to compensate the Employer only for the costs of “recruiting the Employee for

   employment as contemplated herein, sponsoring the Employee for an Immigrant Visa, training

   the Employee in practice and procedures, and orienting the Employee to living in the New York

   area.” Agreement § VII(4). Simply put, there is nothing to suggest that lost profits were a risk

   that the nurses “‘foresaw or should have foreseen at the time of contract.’” Borghese, 2013 WL

   142807, at *18 (quoting Shred–It, 2005 WL 2367613, at *11 (citing Kenford II, 73 N.Y.2d at

   319, 540 N.Y.S.2d at 3-4)).

          There also was no reason for plaintiff or any other Filipino nurse to believe that their

   Employer, a nursing home, would suffer any meaningful lost profits if they stopped working.

   The contract required payment of the prevailing wage for a nurse in the same geographic area.

   The replacement nurse would presumably be paid the same prevailing wage in the same

   geographic area. Kupka, however, did not base his “lost profits” calculation on the nursing

   home’s profit margin. Instead, he based his “lost profits” calculation on Prompt Nursing’s gross

   profit margin. Kupka Report at 4; Kupka Dep. at 89. While Prompt Nursing paid plaintiff only

   $29.00 per hour, the nursing home paid Prompt Nursing $47.00 per hour for plaintiff’s services.

   Kupka Report at 12; Kupka Dep. at 90. Kupka, therefore, calculates that Prompt Nursing lost

   profits of $18.00 per hour for all the hours remaining on plaintiff’s contract. There is no reason

   to believe that plaintiff or any other Filipino nurse contemplated that they would be liable for lost

   profits based on a 62% mark-up of their hourly rate when they were promised that they would be

   paid the prevailing wage for the geographic area.




                                                    20
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 27 of 41 PageID #: 3555




                                                 Point II

                              Plaintiff is Entitled to Summary Judgment
                                   on Her Breach of Contract Claim

          Section IV(1) of the contract requires payment of a base salary at the prevailing wage for

   a nurse in the same geographic area as of the Commencement Date:

          “As of the Commencement Date, Employee will be paid a base salary in
          accordance with the prevailing wage for the geographic area in which the
          employee is assigned to work, as determined by the National Prevailing Wage
          Helpdesk Center (NPWC) of the United States Department of Labor.”

   The “Commencement Date” is "the date when Employee first starts to provide direct nursing

   care to residents/patients after completing the orientation and training.” Contract § III. Plaintiff

   contends that the defendants breached the contract by paying an hourly wage that was less than

   the prevailing wage on the date she and other class members began providing direct nursing care.

          The starting point for the Court’s analysis is the plain meaning of the contract language.

   See, e.g., W.W.W. Assocs. v. Giancontieri, 77 N.Y.2d 157, 162, 565 N.Y.S.2d 440, 443 (1990);

   Hillside Metro Associates, LLC v. JPMorgan Chase Bank, Nat. Ass'n, 10 Civ. 1772 (JG), 2012

   WL 1617157, at *3 (E.D.N.Y. May 09, 2012). Under New York law, “[i]f a contract is

   unambiguous, courts are required to give effect to the contract as written and may not consider

   extrinsic evidence to alter or interpret its meaning.” Consarc Corp. v. Marine Midland Bank,

   N.A., 996 F.2d 568, 573 (2d Cir. 1993) (citations omitted). Whether a contract is ambiguous is a

   question of law for the Court to decide. Id.; see also Shred-It, 2005 WL 2367613, at *9; Bristol

   Inv. Fund, Inc. v. Carnegie Int’l Corp., 310 F. Supp. 2d 556, 562 (S.D.N.Y. 2003).

      A. The Contract’s Plain Language Requires Payment of a Base Salary at
         the Prevailing Wage for the Geographic Area as of the Commencement Date

          The contract unambiguously requires payment of the prevailing wage “for the geographic

   area” in which plaintiff was assigned to work. This is significant because the NPWC has two

                                                    21
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 28 of 41 PageID #: 3556




   different procedures for calculating the prevailing wage. In one procedure, a prospective

   employer files an application for a prevailing wage determination for an individual employee.

   See 20 C.F.R. § 656.40. In a separate procedure, the NPWC periodically determines the

   prevailing wage for a geographic area, which it publishes on the internet and elsewhere. See

   Howley Decl., Exhs. 2-9. The contract unambiguously requires payment of “the prevailing wage

   for the geographic area in which the employee is assigned to work.” Contract § IV(1) (emphasis

   added).

             The contract also unambiguously requires payment of a “base salary” at the prevailing

   wage. This is significant because the NPWC calculates the prevailing wage for a “geographic

   area’ on both an hourly and annual salary basis. See Howley Decl., Exhs. 2-9. The contract

   unambiguously requires payment of “a base salary in accordance with the prevailing wage for

   the geographic area in which the employee is assigned to work.” Contract § IV(1) (emphasis

   added).

             Defendants argue that the contract allowed payment of an hourly wage in the “Prevailing

   Wage Determination, which was submitted with Plaintiff’s VISA Application” eight years before

   the Commencement Date. Def. Mem. at 22. This argument cannot be reconciled with the

   contract language requiring payment of the prevailing wage “[a]s of the Commencement Date.”

   Contract § IV(1). Defendants ask this Court to read the contract as if it contained the following

   clarifying language:

             As of the Commencement Date, Employee will be paid a base salary in
             accordance with the prevailing wage for the geographic area in which the
             employee is assigned to work, as determined by the National Prevailing Wage
             Helpdesk Center (NPWC) of the United States Department of Labor as of the date
             of the Employee’s Prevailing Wage Determination eight years earlier.




                                                    22
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 29 of 41 PageID #: 3557




          If that is what defendants intended when they drafted their standard contract, they could

   have simply provided, “As of the Commencement Date, Employee will be paid the prevailing

   wage set forth in the Employee’s Prevailing Wage Determination.” That is not the language in

   the contract. Moreover, adopting the defendants’ interpretation would render meaningless the

   contract language referring to “the prevailing wage for the geographic area in which the

   employee is assigned to work.” There would be no reason to reference the prevailing wage “for

   the geographic area” if the contract intended to use a prevailing wage determination that was

   submitted with the nurse’s visa application eight years before the Commencement Date.

          Defendants’ proposed interpretation is also commercially unreasonable. Prevailing

   wages are, by their nature, only prevailing for a period of time. A wage that is prevailing today

   may not be the prevailing wage three, six, or eight years from now. Recognizing this

   commercial reality, the U.S. Department of Labor is required to establish a “validity period” of

   between 90 days and 1 year for its prevailing wage calculations. 20 C.F.R. § 656.40(b)(4)(c).

   The U.S. Department of Labor is prohibited from establishing a prevailing wage for a period of

   more than 12 months. Id. The New York Labor Law also requires that prevailing wages be re-

   calculated every 12 months. See N.Y. Labor L. § 220(5)(a).

          The prevailing wage requirement is designed to protect foreign workers from abuse and,

   equally important, to ensure that American workers are not paid lower wages or displaced by

   foreign workers who, because of economic conditions in their home countries, may be willing to

   work for less than the prevailing wage. See, e.g., 8 U.S.C. § 1182(a)(5)(A)(i); 8 U.S.C.

   1182(a)(14); 8 U.S.C. § 1188(a)(1)(B); 8 U.S.C. § 1188(c)(3)(B)(iii). Allowing employers to

   pay less than the prevailing wage today because they started the visa application process three,

   six, or eight years ago would undermine that policy. On the other hand, plaintiff’s interpretation



                                                   23
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 30 of 41 PageID #: 3558




   is consistent with both the commercial reality that prevailing wages change over time and the

   policy of protecting both foreign and domestic workers from wage abuse.

       B. Parol Evidence Does Not Support Defendants’ Proposed Interpretation

           Defendants argue that their interpretation of the prevailing wage requirement is supported

   by Landa’s cover letter to the U.S. Consul stating that plaintiff was offered a position at $29.00

   per hour. The letter is dated April 15, 2015, seven days before plaintiff signed the contract. The

   letter is not part of the contract that is paginated from 1 to 10, it is not referenced in the contract

   and, unlike each page of the 10-page contract, it is not signed by plaintiff. Id.

           Such parol evidence cannot be used to create an ambiguity where none otherwise exists.

   See, e.g., W.W.W. Assocs., 77 N.Y.2d at 163, 565 N.Y.S.2d at 443. Moreover, the contract

   contains an integration clause stating that the written contract signed by plaintiff on each page

   “supersedes all previous employment contracts and constitutes the entire agreement between the

   parties.” Contract § VIII(7). The contract also contains a provision requiring that any

   amendments “shall be in writing and executed in multiple copies.” Id. § VIII(3). Under these

   circumstances, defendants cannot rely on a letter that pre-dates the contract and was not executed

   by plaintiff to alter the plain meaning of the contract language. See, e.g., W.W.W. Associates, 77

   N.Y.2d at 163, 565 N.Y.S.2d at 443; Shred-It USA, 2005 WL 2367613, at *9.

           Defendants’ interpretation of the prevailing wage requirement is also inconsistent with

   statements made by Luyun and the Sentosa Agency staff to nurses in Manila. Luyun told

   plaintiff that $29.00 was the prevailing wage. Paguirigan Dep. at 438. Sentosa Agency staff told

   class members that the rate was subject to change. Jericson Valdez, for example, wanted to

   know the rate he would be paid, but the Sentosa Agency staff “just told us depending on the

   prevailing wage in that area” where he would be assigned. Valdez Dep. at 51 (Hahn Decl., Exh.



                                                      24
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 31 of 41 PageID #: 3559




   G). Margaret Padernal understood that the prevailing wage was $21.00 when she first met

   Philipson and $29.50 by the time she signed the contract. Padernal Dep. at 26-27 (Hahn Decl.,

   Exh. E). When asked what wage Padernal thought she would be paid under the contract, she

   replied, “We were told that we would be given a prevailing rate or wage. So at that time I really

   have no idea what the rate was.” Id. at 29-30. Sentosa staff in Manila told Padernal that “the

   reason why she – the contract did not specify the rate is because just tell the immigration officer

   immigration officer that we will be given prevailing wage. As she further explained that we

   might be assigned to an upstate in New York that would have a different rate compared to the

   city.” Id. at 30, 56-57; 63. This parol evidence is completely consistent with the plain language

   of the contract, which requires payment of the prevailing wage for the geographic area when and

   where the nurse begins to work with patients, not the wage that was determined six to eight years

   earlier when the visa application process started.

      C. Plaintiff and All Other Class Members Are Entitled to Compensatory Damages

          Plaintiff and all other class members are entitled to breach of contract damages equal to

   the difference between the base salary at the prevailing wage in effect as of their Commencement

   Date and the compensation they were actually paid. In plaintiff’s case, this amounts to

   $12,319.50. See Howley Decl., Exh. 21. For all class members, the prevailing wage

   underpayment exceeds $4.2 million. See id.

                                                 Point III

                       The Undisputed Facts Establish Defendants’ Violations
                             of the Trafficking Victims Protection Act

          The Trafficking Victims Protection Act provides a private right of action for damages

   against those who “knowingly provide[] or obtain[] the labor or services of a person . . . by

   means of . . . abuse or threatened abuse of law or legal process . . . or . . . by means of any

                                                     25
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 32 of 41 PageID #: 3560




   scheme, plan, or pattern intended to cause the person to believe that, if the person did not

   perform such labor or services, that person . . . would suffer serious harm . . . .” 18 U.S.C. §

   1589(a); see also 18 U.S.C. § 1595.

          The threats do not have to be directed at the plaintiff herself. Threats directed at “another

   person” are sufficient if they are intended to induce the plaintiff to continue providing labor or

   services. 18 U.S.C. § 1589(a)(2); see also 18 U.S.C. § 1589(a)(4). In addition, defendants may

   be held liable for “attempts” to provide or obtain plaintiff’s labor or services in violation of the

   statute, even if their attempts do not succeed. 18 U.S.C. § 1594(a).

          Congress enacted 18 U.S.C. § 1589 to address the U.S. Supreme Court’s decision in

   United States v. Kozminski, 487 U.S. 931 (1988). See, e.g., United States v Bradley, 390 F.3d

   145, 150 (1st Cir. 2004). “In Kozminski the Supreme Court had interpreted the pre-existing ban

   on ‘involuntary servitude’ in section 1584 to prohibit only conduct involving the use or

   threatened use of physical or legal coercion.” Id. (citing Kozminski, 487 U.S. at 949-52). In

   Section 1589, Congress made clear that the term "‘serious harm’ was intended to encompass not

   only physical violence, but also more subtle psychological methods of coercion.” Id.; see also

   United States v. Kaufman, 546 F.3d 1242, 1261 (10th Cir. 2008). Congress, therefore, defined

   “‘harm’ broadly in order to ‘reach cases in which persons are held in a condition of servitude

   through nonviolent coercion.’” Javier v. Beck, 13 Civ. 2926 (WHP), 2014 WL 3058456, at *6

   (S.D.N.Y. July 3, 2014) (quoting United States v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011)).

      A. Defendants’ Enforcement of the Contract Termination Fee and
         Other Baseless Legal Actions Were Abuses of Legal Process
         and Threats of Serious Harm

          Congress defined “abuse of law or legal process” to include “the use or threatened use of

   a law or legal process, whether administrative, civil, or criminal, in any manner or for any



                                                     26
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 33 of 41 PageID #: 3561




   purpose for which the law was not designed, in order to exert pressure on another person to cause

   that person to take some action or refrain from taking some action.” 18 U.S.C. § 1589(c). The

   term “serious harm” includes “any harm, whether physical or nonphysical, including

   psychological, financial, or reputational harm, that is sufficiently serious, under all the

   surrounding circumstances, to compel a reasonable person of the same background and in the

   same circumstances to perform or to continue performing labor or services in order to avoid that

   harm.” 18 U.S.C. § 1589(c)(2).

          Defendants argue that it is not an abuse of law or legal process to include a “bona fide

   liquidated damages” clause in an employment contract or to enforce “valid contractual rights.”

   Def. Mem. at 17-18. As demonstrated above in Point I, the contract termination fee was not a

   “bona fide liquidated damages clause.” As demonstrated here, defendants did not merely

   attempt to enforce “valid contractual rights.”

          Defendants engaged in a multi-year campaign of baseless legal actions against Filipino

   nurses, including by filing lawsuits to enforce an unenforceable contract penalty, filing

   professional disciplinary complaints that were found to be without merit, and convincing a

   District Attorney to pursue criminal charges that were found to violate the First and Thirteenth

   Amendments to the United States Constitution.

          Defendants continued to pursue abusive legal actions against Filipino nurses as recently

   as 2016, when they brought three separate lawsuits against plaintiff, Jericson Valdez, and April

   Francisco to enforce the contract termination fee that had already been found unenforceable. In




                                                     27
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 34 of 41 PageID #: 3562




   those lawsuits, defendants also sought $250,000 in damages against each nurse for alleged

   “tortious interference” with contracts and prospective business relations. 4

           The question before the Court is not whether defendants may enforce “valid contractual

   rights.” The question is whether a multi-year campaign of baseless legal actions against dozens

   of Filipino nurses constitutes an abuse of legal process and a threat of serious harm. The answer,

   as a matter of law, is that it does.

           The $25,000 contract termination fee exceeded 50% of plaintiff’s annual compensation

   before taxes. This falls squarely within the definition of a threat of “serious harm” in the TVPA.

   See, e.g., Javier, 2014 WL 3058456, at *6 (threat to enforce $15,000 penalty against physical

   therapist constituted a threat of “serious harm”); Nunag-Tanedo v. East Baton Rouge Parish

   School Bd., 790 F. Supp. 2d 1134, 1144 (C.D. Cal. 2011) (threat to enforce $10,000 penalty

   against school teachers constituted a threat of “serious harm”); Dann, 652 F.3d at 1171 (threat to

   enforce $7,500 penalty against housekeeper constituted a threat of “serious harm”).

           When considering whether threats are sufficiently serious to violate the TVPA, the Court

   must “consider the particular vulnerabilities of a person in the victim’s position.” United States

   v. Rivera, 799 F.3d 180, 186 (2d Cir 2015). In this case, the victims are recent arrivals from a

   developing country, who have not been paid the prevailing wages they were promised in their

   contracts, who have been told that they will owe their employer more than nine months of after-

   tax income as a penalty if they try to work anywhere else, and who know that their employer has

   a history of filing civil lawsuits, professional disciplinary complaints, and criminal charges

   against dozens of other Filipino nurses who tried to find other employment.



   4
     After plaintiff and Mr. Valdez retained a lawyer to defend against the claims and pursue discovery, defendants
   dismissed both actions. Howley Decl., Exh. 17. When defendants responded to the complaint in this action – where
   they are subject to potential Rule 11 sanctions – they did not allege any tortious interference counterclaims.

                                                         28
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 35 of 41 PageID #: 3563




          Plaintiff and other nurses who recently arrived from the Philippines would reasonably

   fear that a group of nursing home operators that filed lawsuits and professional disciplinary

   complaints against dozens of Filipino nurses, convinced a District Attorney to file criminal

   charges against Filipino nurses, and even convinced a District Attorney to file criminal charges

   against the lawyer who defended the Filipino nurses, would not hesitate to take similar actions

   against her, which could result in the loss of her professional license, a criminal record, and the

   loss of her immigration status in this country. The fact that some class members planned to “buy

   out” their contract after two years by paying the $8,333.34 penalty proves only that an $8,333.34

   penalty after two years is less a threat of serious harm than a $25,000 penalty in year one or a

   $16,66.67 penalty in year two.

          Defendants next argue that plaintiff was not “forced to work,” was not directly

   “threatened with physical force or restraint,” and that “she could leave at any time.” Def. Mem.

   at 15-17. It is certainly true that some of the cases decided under the TVPA have involved the

   types of heinous conduct that would state a claim for involuntary servitude under the Supreme

   Court’s decision in Kozminski. It is equally true that Congress enacted the TVPA because the

   Kozminski standard based on slavery in the 18th and 19th centuries was too restrictive to address

   the realities of global labor markets in the 21st century. See, e.g., Dann, 652 F.3d at 1170;

   Javier, 2014 WL 3058456, at *6.

          The Muchira case that defendants cite is easily distinguished. Muchira v. Al-Rawaf, 850

   F.3d 605 (4th Cir. 2017). The Fourth Circuit emphasized that the plaintiff in that case never

   faced “any adverse consequences if she tried to leave.” Id. at 613; see also id. at 619-20. In

   other words, the Muchira case presented none of the facts that are undisputed in this lawsuit.




                                                    29
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 36 of 41 PageID #: 3564




      B. Defendants Acted with an Intent to Compel Plaintiff
         and All Other Class Members to Continue Working

          Defendants admit in the contract that the intent behind the $25,000 confession of

   judgment was “to secure Employee’s performance of the Employment Term.” Contract §

   VII(4). This is an admission that defendants knowingly used the threat of enforcement of a

   $25,000 confession of judgment to secure the labor and services of plaintiff and other class

   members. Defendants’ intent may also be inferred from the fact that they continued to include

   the $25,000 contract termination fee and confession of judgment in their contracts – and

   continued to bring lawsuits to enforce both the fee and the confessions of judgment – after they

   knew from the Anilao decision that the contract termination fee was unenforceable. Anilao,

   Order at 6 (Hahn Decl., Exh. M). Defendants also sued plaintiff and two other nurses for an

   additional $250,000 in alleged “tortious interference” damages when they had no good faith

   basis to believe that plaintiff or the other two nurses had interfered with anything.

      C. Plaintiff and Other Class Members Have Proved
         Their Right to Compensatory and Punitive Damages

          Plaintiff and other class members suffered damages equal to the difference between the

   compensation they were actually paid and the base salary at the prevailing wage as of their

   Commencement Date. Unlike their breach of contract claim, plaintiff and other class members

   are also entitled under the TVPA to consequential damages, emotional distress damages, and

   punitive damages extending back 10 years. In plaintiff’s case, the emotional distress damages

   include compensation for the “very traumatic and difficult experience,” the “verbal[] and

   emotional[] abuse[],” and the “mental anguish, depression, and psychological stress” she

   described in her resignation letter and deposition testimony. The consequential damages include

   the difference between the compensation class members were paid and the compensation they



                                                    30
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 37 of 41 PageID #: 3565




   would have been paid from another employer if they had not been compelled to stay with the

   defendants. Accordingly, plaintiff requests an inquest or trial to determine the amount of each

   class member’s damages caused by defendants’ TVPA violations.

      D. The Individual and Corporate Defendants Are
         Jointly and Severally Liable for TVPA Violations

          The TVPA extends liability to anyone who: “knowingly benefits, financially or by

   receiving anything of value” from participation in a venture that involves providing or obtaining

   labor by the means described in 18 U.S.C. § 1589(a),” see 18 U.S.C. § 1589(b); “knowingly

   recruits, harbors, transports, provides, or obtains by any means, any person for labor or services

   in violation of this chapter,” see 18 U.S.C. § 1590(a); or attempts or conspires with another to

   violate, inter alia, Sections 1589 and 1590, see 18 U.S.C. § 1594(a)-(b).

          In this case, each defendant was part of a venture with the purpose of recruiting nurses

   from the Philippines to work at nursing homes owned by Landa, Philipson, and Philipson’s wife

   under contracts requiring that the nurses work off, or pay off, a $25,000 debt before they could

   end their employment. Each defendant was aware of the contract terms, engaged in conduct to

   pursue the objectives of the venture, and benefitted financially from the venture. Each defendant

   knowingly recruited plaintiff and other Filipino nurses (including Philipson, Sentosa Care,

   Luyun, and Sentosa Agency), provided the labor and services of plaintiff and other Filipino

   nurses to defendants’ nursing homes (including Rubenstein, Prompt Nursing, Luyun, and

   Sentiosa Agency), and/or obtained the labor and services of plaintiff and other Filipino nurses

   (including Golden Gate, Spring Creek, and other nursing homes owned by Landa and Philipson)

   as a result of the venture’s conduct in violation of the TVPA. Accordingly, each defendant is

   jointly and severally liable for the damages caused by the venture.




                                                   31
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 38 of 41 PageID #: 3566




                                                Point IV

                    The Undisputed Facts Justify Piercing the Corporate Veil
               and Holding the Individual Defendants Liable for Breach of Contract

          The corporate veil will be pierced when non-signatories to a contract “‘exercised

   complete domination of the corporation in respect of the transaction attacked’” and “‘such

   domination was used to commit a fraud or wrong against the plaintiff which resulted in

   plaintiff’s injury.’” Javier, 2014 WL 3058456, at *9 (citations omitted); see also Wm.

   Passalacqua Builders, Inc. v. Resnick Developers South, Inc., 933 F.2d 131, 138-39 (2d Cir.

   1991). In this case, the wrongs against the plaintiff include failing to pay her the appropriate

   prevailing wage, using an unenforceable contract termination penalty to secure her continued

   labor and services, and commencing baseless legal actions against plaintiff and other class

   members. Prompt Nursing was vehicle used to commit each of these wrongs. The beneficiaries

   were Rubenstein, Landa, Philipson and nursing homes owned by Landa, Philipson, and

   Philipson’s wife (the “Sentosa Nursing Homes”).

          The individual defendants used Prompt Nursing to carry out their scheme without regard

   to corporate formalities. When Philipson travels to the Philippines to recruit nurses, he

   introduces himself as a representative of Sentosa Care even though all the nurses will end up

   working for Prompt Nursing. Luyun introduces himself as Sentosa Agency, when he is actually

   an employee of Prompt Nursing. The nurses who work under contract at the Sentosa Nursing

   Homes are paid by an entity called Sentosa Services, which is actually an assumed name used by

   Prompt Nursing. Hahn Decl., Exh. 1. The purpose and effect of the defendants’ conduct is to

   cause Filipino nurses to believe that Sentosa Care, Sentosa Agency, the Sentosa Nursing Homes,

   and Sentosa Services are part of a single, integrated enterprise. When it comes time to take




                                                    32
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 39 of 41 PageID #: 3567




   responsibility for wrongs committed against the nurses, however, defendants want to argue that

   Prompt Nursing is an entirely separate entity.

              Prompt Nursing d/b/a Sentosa Services does not have any clients other than the Sentosa

   Nursing Homes owned by Landa, Philipson, and Philipson’s wife, including defendants Golden

   Gate and Spring Creek. Philipson Dep. at 22-23. Spring Creek and Golden Gate do not have

   any written agreements with Prompt Nursing for the supply of nurses. Id. at 23-24. All dealings

   between Philipson, Landa, and Prompt Nursing are handled informally. Id.

              Philipson has been to the Philippines “many” times to recruit nurses. Id. at 9-10. After

   introducing himself as a representative of Sentosa Care, he tells the nurses that “we operate

   nursing homes.” Id. at 12-13. Philipson does not know who pays for his recruiting trips to the

   Philippines. Id. at 13-14. He believes that the nursing homes sometimes pay for the trips, but

   Prompt Nursing may have paid for them. Id. at 14. In his mind, who pays does not matter

   because they are all acting for his benefit.

              The decision whether or not to assign contracts to Prompt Nursing is made by Landa or

   Philipson, even though they claim not to have any interest in Prompt Nursing. Landa and

   Philipson have decided to assign all contracts with Filipino nurses to Prompt Nursing after the

   nurses arrive in the United States. Id. at 17. Philipson does not recall any conversations with

   Rubenstein about whether or not to assign particular contracts to Prompt Nursing. Id. at 38.

   Over the past ten years, Landa and Philipson have caused their nursing homes to assign more

   than $34 million worth of contracts to Prompt Nursing without anything in writing. 5 Id. at 16-

   17, 31, 34-35. Prompt never pays anything to the nursing homes in return for the assignments.

   Id. at 18-19, 26, 31, 45. Philipson does not know and does not have records showing which



   5
       $50,000.00 annual compensation x 3 year contract terms x 230 contracts = $34.5 million.

                                                             33
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 40 of 41 PageID #: 3568




   specific contracts were assigned to Prompt Nursing. Id. at 15, 25-26, 30, 35, 38. The only way

   Philipson would know whether a particular nurse’s contract was assigned to Prompt Nursing is

   by checking the payroll records to determine whether the nursing home or Prompt Nursing paid

   the nurse’s compensation. Philipson Dep. at 30, 32-33.

          Under these facts – where Prompt Nursing is nothing more than a shell used by the

   individual defendants to advance the interests of themselves and the nursing homes they own

   without regard to corporate formalities – it is appropriate to pierce the corporate veil and hold the

   individual defendants liable for breach of contract. See, e.g., Wm. Passalacqua Builders, 933

   F.2d at 138-39 (citations omitted).

                                               Conclusion

          For all the foregoing reasons, plaintiff requests entry of judgment: (a) declaring that the

   contract termination fee and confessions of judgment are unenforceable under 18 U.S.C. 1589(a)

   and New York common law; permanently enjoining defendants from threatening or attempting

   to enforce the contract termination fee or confessions of judgment; awarding plaintiff and all

   other class members compensatory damages jointly and severally against defendants Prompt

   Nursing, Rubenstein, Philipson, and Landa for breach of contract in amounts to be determined at

   trial or inquest; awarding plaintiff and all other class members compensatory, consequential, and

   punitive damages jointly and severally against each defendant for violations of the TVPA in

   amounts to be determined at trial or inquest; awarding plaintiff reasonable attorneys’ fees and the

   costs of this action as authorized by 18 U.S.C. § 1595(a); and granting such other relief as the




                                                    34
Case 1:17-cv-01302-NG-JO Document 87-24 Filed 12/20/18 Page 41 of 41 PageID #: 3569
